Citation Nr: 1727784	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  10-39 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for coronary artery disease/ischemic heart disease, claimed to have resulted from VA laparoscopic appendectomy in July 2007 or associated VA treatment in July/August 2007.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a chronic respiratory disability, claimed to have resulted from VA laparoscopic appendectomy in July 2007 or associated VA treatment in July/August 2007.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney

WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1964 to May 1967. The TDIU issue is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO); the hearing loss, coronary artery/heart disease, and respiratory disease issues are on appeal from a March 2010 rating decision.  In January 2012, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the Veteran's claims file.  In May 2012 and March 2015 the case was remanded for additional development.

The issue of entitlement to a TDIU rating is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  A hearing loss disability was not manifested in service; sensorineural hearing loss (SNHL) was not manifested within one year following the Veteran's separation from service; and the preponderance of the evidence is against a finding that his current hearing loss is related to his service. 

2.  The preponderance of the evidence is against a finding that the Veteran developed any additional coronary artery disease/ischemic heart disease disability as a result of VA treatment; VA fault in the treatment provided is not shown.

3.  It is reasonably shown that the Veteran has additional chronic respiratory disability that resulted from VA treatment and was not a reasonably foreseeable consequence of such treatment.  


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for establishing entitlement to benefits under 38 U.S.C.A. § 1151 for coronary artery disease/ischemic heart disease based on VA laparoscopic appendectomy in July 2007 and associated VA treatment in July/August 2007 are not met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. §§ 3.361, 17.32 (2016).

3.  The criteria for establishing entitlement to benefits under 38 U.S.C.A. § 1151 for additional chronic respiratory disability based on VA laparoscopic appendectomy in July 2007 and associated VA treatment in July/August 2007 are met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. §§ 3.102, 3.361, 17.32 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by October 2009 and February 2010 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Furthermore, at the January 2012 Board hearing, the appellant was advised of what is needed to substantiate these claims; his testimony reflects that he is aware of what is necessary to substantiate the claims.

The Veteran's service treatment records (STRs) are associated with the record, and pertinent postservice treatment records have been secured.  The AOJ arranged for VA examinations in February 2010 and June 2010, and VA record reviews with advisory medical opinions in November 2012, December 2012, and January 2016.  As will be discussed in greater detail below, the Board finds the examination reports and advisory opinions (cumulatively) adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.

Service connection for bilateral hearing loss

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A disease first diagnosed after service may be service connected if all the evidence, including pertinent service records, establishes that it was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic diseases, to include SNHL (as an organic disease of the nervous system), may service connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for organic disease of nervous system).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Nexus of a chronic disease to service may be established by showing continuity of symptomatology following service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

Competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection for such disability to be granted.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); see also Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for hearing loss must show, as is required in any claim of service connection, that a current hearing loss disability is the result of an injury or disease in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  

The Veteran contends that his bilateral hearing loss resulted from exposure to hazardous levels of noise in service; he contends that his hearing acuity was damaged by his infantry service, working in proximity to heavy artillery and machine guns.  His DD 214 reflects that his MOS was light weapons infantryman.  Given his service occupation and his accounts of exposure to noise therein, it may reasonably be conceded that he was indeed exposed to hazardous levels of noise in service.

The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis of hearing loss.  On May 1964 service enlistment examination, audiometric findings were within normal limits (puretone thresholds all between 0 and 20 decibels) at all pertinent frequencies.  On May 1967 service separation examination, puretone thresholds were within normal limits (between 5 and 20 decibels) at all frequencies;; he did not report a hearing loss. 

The values noted above reflect conversions of audiometry reported in ASA units to the current standard of ISO units for consistency/comparison purposes.

In his September 2009 claim, the Veteran stated that he was a 50 caliber machine gunner and was not provided hearing protection.

On November 2009 private audiological evaluation, the Veteran reported a history of hearing loss and tinnitus that began during service.  He reported that as an infantryman he was exposed to hazardous level noise from rifle fire, small arms fire, grenade launchers, bazooka fire, and .50 caliber machine guns; did not have access to hearing protection in service; and believed that this exposure caused his current hearing loss and tinnitus.  His postservice work history included working as a bricklayer and welder, using hearing protection, as required.  He reported difficulty hearing normal conversational speech, especially with background noise, and that he had worn hearing aids for seven years.  Audiometry revealed that puretone thresholds, in decibels, were:

HERTZ
500
1000
2000
3000
4000
Right 
25
35
70
75
75
Left
20
25
75
90
100

Puretone thresholds were noted to show a mild to severe high frequency SNHL in the right ear and a mild to profound high frequency SNHL in the left.  Word recognition scores were 46 percent correct in the right ear and 52 percent in the left.  The diagnoses were binaural hearing loss and tinnitus.  After reviewing the Veteran's service history, the audiologist opined that it is just as likely as not that at least some of the Veteran's hearing loss and tinnitus are the result of his exposure to hazardous noise while in the service.

On February 2010 VA examination, the Veteran reported having bilateral hearing loss and tinnitus since 1964.  He reported that he served in the infantry, drove an APC, and trained firing of 50 caliber machine guns; he was exposed to light and heavy weapons fire and artillery fire noise, without use of hearing protection.  After service, he worked as a brick layer for 7 years without hearing protection or entering a hearing conservation program, and then as a welder for 30 years with hearing protection and participation in a hearing conservation program.  He engaged in hunting and recreational shooting without hearing protection, and had used power tools with hearing protection.  He reported symptoms of decreased ability to hear or understand bilaterally and moderate constant tinnitus; he wore VA-issued bilateral hearing aids.  Audiometry revealed that puretone thresholds, in decibels, were:

HERTZ
500
1000
2000
3000
4000
Right 
40
40
80
80
90
Left
45
45
100
105
105
There was an asymmetrical hearing loss.  Speech recognition was 4 percent in the right ear and 8 percent in the left ear.  The examiner opined that hearing loss could not be determined due to poor reliability and consistency despite the Veteran being re-instructed 5 times and made aware of his inconsistencies with no change in consistency or reliability; he did not respond to thresholds during puretone testing until 80 decibels or above but indicated that masking levels (used for bone conduction testing) "annoyed" him at levels of 40 to 50 decibels, and he repeated instructions back at 60 decibels talkover.  The diagnosis was moderate constant bilateral tinnitus; a diagnosis of hearing loss was not possible due to poor test reliability.  The examiner opined that the etiology of the veteran's tinnitus was at least as likely as not associated with military noise exposure to light and heavy weapons fire and artillery fire noise exposure.

On June 2010 VA examination, the Veteran reported that his main duty in service was APC driver; he reported that he was exposed to military loud noise exposure when the vehicle was on the firing line.  He reported loud noise exposure to automatic weapons (M-60 machine gun and 50 caliber machine gun) without the use of hearing protection.  After service, he worked as a welder for 10 to 15 years with occupational loud noise exposure, and hearing protection was required and utilized; he also worked as a bricklayer for 7 years and denied any occupational loud noise exposure in that work.  He reported recreational history of hunting without hearing protection.  He complained of decreased hearing sensitivity bilaterally and difficulty understanding speech in the presence of background noise.  Audiometry revealed that puretone thresholds, in decibels, were:

HERTZ
500
1000
2000
3000
4000
Right 
20
40
75
80
80
Left
20
25
75
95
100

Speech recognition scores were 72 percent in the right ear and 68 percent in the left ear.  The impression was hearing within normal limits sloping to a severe SNHL in the right ear, and hearing within normal limits sloping to profound SNHL in the left ear.  The examiner noted that the Veteran's hearing was within normal limits bilaterally on service enlistment in May 1964 and on separation in May 1967, with no complaints or tinnitus found in the service records.  The examiner opined that the Veteran's current hearing loss was not caused by or a result of military loud noise exposure as his service medical records show hearing within normal limits at enlistment and separation.

At the January 2012 Board hearing, the Veteran testified that after being on the firing range in service, he could not hear people talking to him unless they shouted, and his hearing would remain impaired for a few days.  He testified that hearing loss was first diagnosed after service when he had to take a job physical with a hearing test (he has not identified records of such test as available evidence in support of his claim); it was first diagnosed by VA in 2004 and he was issued hearing aids.  He testified that his hearing declined slowly through the years.  

On August 2012 private examination, the Veteran reported that he was exposed to the loud noises during basic training and from machine guns in service without hearing protection, and during service developed hearing loss/difficulty understanding people.  He reported that he worked as a welder after service with little noise exposure, though he was occasionally around machinery.  The examiner opined that the Veteran's audiogram is consistent with the loud noise exposures while in military service causing noise induced injury to his hearing cells, which have caused hearing loss and tinnitus; the examiner opined that the injured hearing cells will continue to degenerate causing worsening hearing loss and tinnitus.  The examiner opined that audiograms show high frequency hearing loss typical of noise induced hearing loss.

On November 2012 VA record review and medical opinion, a consulting audiologist opined that the Veteran's hearing loss was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The audiologist noted that a review of the STRs found no complaints of, or treatment for, hearing loss or tinnitus during service and that normal hearing sensitivity was documented bilaterally at enlistment and separation, as well as that a clinically significant (beyond normal variability) shift in puretone thresholds was not shown on comparison of the (May 1964) enlistment and (May 1967) separation examinations.  The audiologist noted the Veteran's military and occupational noise exposures reported on June 2010 VA examination.  The audiologist cited the 2005 Institute of Medicine study regarding noise and military service, which states that there is little evidence that noise-induced hearing loss progresses after noise exposure ends or that noise-induced hearing loss can develop several months or years after the exposure has ended, and that a prolonged delay in the onset of noise-induced hearing loss is unlikely.  In light of the literature cited and the Veteran's documented normal hearing sensitivity at separation from service in 1967, and his reported history of postservice occupational loud noise exposure as a welder, the reviewing audiologist opined that the Veteran's current bilateral hearing loss is less likely than not caused by or a result of acoustic trauma during his military service.  The audiologist opined that it is more likely than not that the Veteran's current bilateral hearing loss is secondary to acoustic trauma experienced during his multi-year postservice occupation as a welder.  Regarding the Veteran's exposure to acoustic trauma in service being the basis for a grant of service connection for tinnitus, the audiologist noted the February 2010 VA examiner's opinion regarding tinnitus but observed that there was no review of the claims file or service treatment review prior to that opinion.  The audiologist also noted that on February 2010 VA examination, the Veteran reported the onset of tinnitus in 1964, whereas on June 2010 VA examination he reported that he had noticed the tinnitus for approximately 5 to 6 years, or first about 38 years after separation from service.

Postservice treatment records do not include any further opinions regarding the etiology of the Veteran's hearing loss.

It is not in dispute that the Veteran now has a bilateral hearing loss disability (as defined in 3.385), as such disability was found on VA and private examination.  What remains for consideration is whether or not the current bilateral hearing loss is etiologically related to his service/acknowledged exposure to noise therein, which is a medical question.  

The evidence shows that the Veteran did not have a hearing loss disability in service, and that SNHL was not manifested to a compensable degree within a year following his discharge from service.  Accordingly, service connection for the current bilateral hearing loss on the basis that became manifest in service, and persisted, is not warranted.  The Board notes that the Veteran has more recently stated that he noticed a diminution of hearing acuity during service; however, under 38 C.F.R. § 3.385 hearing loss disability must be shown by specified audiometry.  As a layperson, the Veteran is competent to report a perception of hearing loss (although he did not do so in service); without confirmatory testing he is not competent to establish that he had a hearing loss disability.  

Furthermore, as SNHL is not shown to have been manifested in service or in the first postservice year, the chronic disease presumptive provisions of 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 do not apply.  The Board has also considered whether service connection for hearing loss based on continuity of symptomatology is warranted, but continuity of symptomatology is not demonstrated by the evidence in the record.  The Veteran did not report a hearing loss on May 1967 separation examination or for many years thereafter.  Therefore, the Board finds that service connection for bilateral hearing loss based on continuity of symptomatology is not warranted.

The preponderance of the evidence is also against a finding that the Veteran's current bilateral hearing loss may otherwise be etiologically related to his service.  Regarding the dispositive factor of a nexus between the current hearing loss and service/exposure to noise therein, the Board finds the June 2010 VA examination reports and November 2012 VA opinion report particularly probative.  They reflect close review of the Veteran's claims file and familiarity with his medical history and lay accounts.  The opinions offered include rationale that cites to accurate factual data and medical literature (the IOM study).  

In comparison, the November 2009 and August 2012 private opinions supporting the Veteran's claim warrant less probative weight.   They do not reflect familiarity with complete history (notably the Veteran's lengthy postservice employment as a welder-n occupation known to involve exposure to hazardous levels of noise), and do not account for factual data weighing against the Veteran's claim, including the absence of any documentation of hearing loss in service and during a lengthy period of time following service; that hearing loss was not found on service separation examination; and that a significant puretone threshold shift during service was not shown.  Furthermore, they do not cite to supporting medical literature.  The November 2009 opinion was unaccompanied by rationale, and the August 2012 opinion was by a family physician, and not based on an adequate audiological examination.

Greater weight may be given to one physician's opinion over another depending on factors such as reasoning employed and the extent to which clinical records and other evidence were reviewed.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The more probative, and only adequate, medical opinion evidence in the record regarding a nexus between the Veteran's hearing loss disability and his service is in the report of the June 2010 VA examination and November 2012 records review and opinion.  

The preponderance of the evidence is against a finding that the Veteran's current bilateral hearing loss is etiologically related to his service/exposure to noise therein, and against the claim of service connection for such disability.  Accordingly, the appeal in this matter must be denied.

Compensation under 38 U.S.C.A. § 1151

The Veteran alleges that he has current disabilities that were incurred due to VA treatment in July and August 2007 that involved carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of the VA, and resulted in additional coronary artery disease/ischemic heart disease and respiratory disabilities. 

38 U.S.C.A. § 1151 provides for compensation for qualifying additional disability in the same manner as if such additional disability were service connected.  A qualifying additional disability is one where the disability was not the result of the veteran's willful misconduct; was caused by hospital care, medical or surgical treatment, or examination furnished the veteran; and the proximate cause of the additional disability involved carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of or was the result of an event not reasonably foreseeable.  38 U.S.C.A. § 1151.
To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's informed consent. 

In determining whether there is additional disability, the physical condition immediately prior to the disease or injury upon which the claim for compensation is based will be compared with the subsequent physical condition resulting from the disease or injury.  Compensation will not be payable for the continuance or natural progress of diseases or injuries for which the hospitalization or treatment was authorized.  38 C.F.R. § 3.361(b).

It is also necessary to show that additional disability actually resulted from such disease, or that an injury or an aggravation of an existing disease or injury was suffered as a result of hospitalization or medical treatment and is not merely coincidental therewith.  Furthermore, the mere fact of aggravation, alone, will not suffice to make the disability compensable in the absence of proof that it resulted from disease or injury or an aggravation of an existing disease or injury suffered as a result of training, hospitalization, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(1), (2).

In making all determinations, the Board must fully consider the lay assertions of record.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Further, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran alleges that he suffers from new or additional cardiovascular and respiratory disabilities that resulted from improper medical care at the Oklahoma City VA Medical Center (MC) in July and August 2007.  Specifically, including his March 2010 written statement, he alleges that VA failed to timely diagnose his appendicitis in July 2007, then improperly performed the laparoscopic appendectomy and allowed infection to spread within his body, then discharged him from the hospital prematurely, before he had recovered sufficiently to be discharged.  He reports that shortly following the July 2007 discharge from VA hospitalization, he was seen in a private hospital (Pauls Valley General Hospital) emergency room, was found to have substantial medical problems, and was advised by a doctor that his VA surgery had been evidently "dirty".  He further reports that when he was thereafter readmitted to the VAMC, allegedly improper medical care led to his development of a blood clot, a pulmonary embolism, infection, and a need for follow-up surgery.  .

The medical record shows that on July 23, 2007, after two days of complaints of abdominal pain with vomiting and fever, the Veteran underwent a laparoscopic appendectomy at the Oklahoma City VAMC; he was discharged on July 28 in stable condition.  The following day, he returned to the emergency room with increasing abdominal pain; a CT scan found a large pelvic abscess and on August 1 he underwent exploratory laparotomy for irrigation and debridement of the abscess; the procedure was without incident.  At that time, respiratory examination found his breathing regular and unlabored and he had a diagnosis of right lower lobe pneumonia that was treated and resolved.  He was discharged (ambulatory) on August 8.  On August 19, he sought emergency room treatment at Pauls Valley General Hospital and was admitted for two days; the discharge diagnoses included deep venous thrombosis with a partial thrombus within the left common and proximal superficial femoral veins, hypertension, and chest pain, and he was started on Coumadin and Lovenox.  September 2007 chest X-rays showed partial atelectasis in the right midlung in both bases and small nonspecific left pleural effusion.  On October 3, he was re-admitted for pleural effusion, he reported that he was chewing tobacco, had previously smoked three packs daily for 33 years, and had stopped smoking 12 years earlier.  On October 5, he underwent a therapeutic thoracentesis to remove fluid from his chest cavity; he was discharged on October 6 in stable condition.  On November 2007 echocardiogram, findings were consistent with ischemic heart disease.  In January 2008, he underwent cardiac catheterization and the diagnoses included non-obstructive coronary artery disease, high blood pressure, high cholesterol, and chronic tobacco use; it was noted that the Veteran did not have a diagnosis of heart failure.

At the January 2012 Board hearing, the Veteran testified that in July 2007 he sought VA treatment for pain in his side and was sent home; he went back to work but sought emergency room treatment for increased pain two or three days later.  He and his wife testified that he underwent an appendectomy and was admitted for a few days.  He developed an infection but was sent home.  He testified that a nurse told him he was being sent home to die.  He testified that he sought emergency room treatment at Pauls Valley hospital the following day and was told that he had had a "dirty surgery"; he underwent CT scans, infection was diagnosed, and was transferred by ambulance to the VAMC, where he was admitted to intensive care.  He testified that he underwent a second surgery to remove the infection and was hospitalized for about a week.  He testified that while hospitalized, he developed a blood clot in his leg that traveled to his lungs and heart, damaging them.  His wife testified that when he was discharged, he needed daily Coumadin shots and home health nurses to show them how to dress his wounds.  He testified that he never fully recovered from his illness and VA treatment, has breathing difficulties, and is unable to work as a welder. 

On August 2012 private medical examination, the Veteran reported that in July 2007 he developed abdominal pain, vomiting, and fever for two days before undergoing a laparoscopic appendectomy at the Oklahoma City VAMC on July 23, 2007; the examiner Dr. Ellis noted that the significant findings were acute nonperforated appendicitis with no periappendiceal abscess, minimal periappendiceal fluid.  Dr. Ellis noted the draining of an infected abscess in both the right and left abdomen on August 1, which was sealed by secondary intention; there was a significant amount of infection in the abdominal cavity.  Dr. Ellis noted that the Veteran then developed deep vein thrombosis in the left femoral vein diagnosed by ultrasound, and he then had chest wall pain, especially on the left side consistent with pulmonary embolism; he developed a large pleural effusion on the left side, and fluid was removed from the left lung on October 5 and 31, 2007.  The Veteran reported that since the pleural effusion and atelectasis in his chest, he has had significant shortness of breath, decreased stamina and fatigue, and a lot of left chest wall pain, and had been unable to work since the appendectomy.  The diagnoses included acute appendicitis requiring an acute appendectomy at the VAMC, with complications of peritonitis, deep vein thrombosis of the left femoral vein, pleurisy with pleural fluid in the left lung, atelectasis and pneumonia, traumatic brain injury, and Parkinsonian tremor.

Dr. Ellis opined that there were complications from the Veteran's infected appendix that were not reasonably foreseeable, including leakage of bacteria from the infected appendix causing generalized peritonitis and infection in the abdominal cavity, which caused an inflammatory response throughout the body, causing decreased flow of venous return.  Dr. Ellis opined that being bedfast caused greater decreased flow of venous return in the left femoral vein, which caused a clot to form that then caused a pulmonary embolism and pleurisy and injury to the left lung with the lung collapsing, some pneumonia and then fluid build-up requiring two tappings of bloody fluid from the lung.

Regarding heart disease, Dr. Ellis noted that a November 2007 echocardiogram revealed the left ventricular systolic function was normal and the left ventricular ejection fraction was estimated to be 50%; these were findings suggestive of hypokinesis of the inferior wall and hypokinesis of the lateral wall.  Dr. Ellis opined that these findings would be due to the Veteran's genetic makeup and aging and there was no evidence of an acute myocardial infarction.  Dr. Ellis opined that the stress of the appendectomy and subsequent infection would have put extra stress on the heart; however, it would not have caused any permanent damage to the heart and it did not cause any acute myocardial infarction.  Dr. Ellis stated, "It is not my medical opinion that [the Veteran's] ischemic heart disease and history of hypertension are service connected."
On December 2012 VA record review and medical opinion, the reviewing physician noted a November 2007 diagnosis of ischemic heart disease.  The reviewing physician opined that the Veteran's claimed coronary artery disease/ischemic heart disease was less likely than not (less than 50 percent probability) incurred in or caused by the claimed VA treatment.  The reviewing physician noted that the Veteran had a cardiology consult during his 2007 hospitalization that discussed him as having a non-obstructive ischemic heart disease; the consultation did not describe any cardiac findings as a result of the preceding illness the Veteran experienced.  The reviewing physician noted that an updated echocardiogram was ordered and scheduled but not performed.

Regarding respiratory disability, the diagnoses were interstitial lung disease and restrictive lung disease, each diagnosed July 7, 2008.  The reviewing physician noted that the Veteran had an extended illness course following an appendectomy with multiple complications including a hemothorax which led to chronic respiratory disabilities of fibrosis and pleural thickening.  The reviewing physician also diagnosed symptomatic pulmonary embolism, following resolution of acute pulmonary embolism.  The reviewing physician opined that the Veteran's claimed respiratory condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed VA treatment.  The reviewing physician opined that the Veteran has chronic respiratory difficulties of fibrosis and pleural thickening as a result of the hemothorax he sustained during treatment at the Oklahoma City VAMC and there were multiple events leading to this condition.  The reviewing physician opined that, upon review of the record, no evidence is obvious that [this] occurred directly as a result of treatment at the VAMC.

A March 2015 Board remand noted that the December 2012 VA medical opinion did not adequately respond to the critical questions posed in May 2012 remand directives and offered apparently conflicting conclusions, and was inadequate, and sought further development.

On January 2016 VA record review and medical opinion (pursuant to the Board's March 2015 remand), the consulting physician opined that the Veteran's claimed respiratory disability was at least as likely as not (50% or greater probability) incurred in or caused by the claimed VA treatment.  The reviewing physician cited the well-detailed medical history described in previous VA opinions; noted that pulmonary function tests in 2008 and 2012 showed that the Veteran had a restrictive defect consistent with restrictive lung disease; and opined that, due to the Veteran's prior history of hemorrhagic pleural effusion in 2007, it is as likely as not that the restrictive defect is related to this prior hemorrhagic pleural effusion.  The reviewing physician opined that the pleural effusion was considered to be due to a pulmonary infarct which was a result of a pulmonary embolism which was a result of a deep vein thrombosis which was a post-operative complication of a cholecystectomy.  Therefore, there was a new respiratory disability following the VA treatment in July and August of 2007.  The reviewing physician stated that this opinion is in agreement with Dr. Ellis's August 2012 opinion that identifies a new respiratory disability as a result of the July/August 2007 VA medical care, and it is also in agreement with the previous [December 2012] examiner in that the "chronic respiratory difficulties are a result of the hemothorax [the Veteran] sustained during treatment at the VAMC OKC".  The physician opined that the current respiratory disability was a result of the hemorrhagic pleural effusion; however it was not the direct result of faulty treatment on the part of the VAMC; rather it was a result of an unforeseen series of complications of the treatment.  The physician explained that in the course of treatment at the VAMC a proper diagnosis was made, and the treatment provided was within the standard of care for the conditions of deep vein thrombosis, pulmonary embolism, and pleural effusion.  The physician opined that it is as likely as not that additional respiratory disability resulted from VA treatment due to an unforeseen event, explaining that the fact that the Veteran developed a bloody pleural effusion as a post-operative complication of the laparoscopic cholecystectomy, with complications of a peritoneal abscess was an unforeseen series of events.  The reviewing physician was in agreement with the December 2012 reviewer's opinion that the respiratory disability is due to an unforeseen series of complications from the 2007 VA treatment.

Coronary artery disease/ischemic heart disease

The Board finds that the Veteran is not shown to have incurred additional coronary artery disease/heart disease due to VA treatment.  ^he private examiner Dr. Ellis noted that the November 2007 echocardiogram findings, which were suggestive of hypokinesis of the inferior wall and the lateral wall, would be due to the Veteran's genetic makeup and aging and there was no evidence of an acute myocardial infarction.  Dr. Ellis opined that the stress of the appendectomy and subsequent infection would have put extra stress on the heart; however, it would not have caused any permanent damage to the heart and it did not cause any acute myocardial infarction.  Dr. Ellis stated, "It is not my medical opinion that [the Veteran's] ischemic heart disease and history of hypertension are service connected."  The December 2012 VA examiner also opined that the Veteran's claimed coronary artery disease/ischemic heart disease was less likely than not (less than 50 percent probability) incurred in or caused by the claimed VA treatment, noting that although the Veteran had a cardiology consult during his 2007 hospitalization that discussed him as having a non-obstructive ischemic heart disease, the consultation did not describe any cardiac findings as a result of the preceding illness he had experienced.  The opinions of record are in agreement that the Veteran did not incur additional coronary artery disease/heart disease due to VA treatment.

As new or additional cardiovascular disability due to VA surgical or hospital care is not shown, a threshold requirement for establishing entitlement to benefits under 38 U.S.C.A. § 1151 is not met, and the analysis does not need to proceed any further.  It is noteworthy nonetheless that the record also fails to establish any fault on the part of VA in the standard of care the Veteran received from VA.  The propriety of medical or surgical treatment provided is a medical question.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).   A consulting VA physician who reviewed the entire record found no evidence of error, negligence or fault on VA's part in the care the Veteran received.  It was noted that the Veteran's medical problems were properly diagnosed and that the care provided was in accordance with established standards.   There is no competent (medical opinion) evidence to the contrary.  The Veteran's own bare lay allegations of substandard care, and of what he was purportedly told by a private physician are not competent medical evidence.  


Respiratory disability

Regarding the claim of entitlement to benefits under 38 U.S.C.A. § 1151 for a respiratory disability based on surgical/hospital treatment the Veteran received in July and August 2007, the requirements for substantiating such claim are briefly evidence: That the Veteran was hospitalized by VA/received VA surgical or medical care; that he has additional respiratory disability following such care; that the additional respiratory disability was a result of VA treatment provided (and not merely co-incidental); and that the additional disability was due to fault on VA's part or was an event/consequence not reasonably foreseeable.  38 C.F.R. § 3.361.

It is not in dispute that the Veteran was hospitalized by VA and received surgical and medical care from VA.  It is also not in dispute that the Veteran has additional respiratory disability following the VA hospitalization and treatment (described in the January 2016 consulting VA physician's opinion.  While there is conflicting evidence whether VA treatment was the proximate cause of the additional respiratory disability (the December 2012 VA reviewing physician opined in essence that it was not), the Board finds more persuasive the evidence to the contrary.  Notably, even the December 2012 opinion-provider conceded that the Veteran has chronic respiratory difficulties of fibrosis and pleural thickening as a result of the hemothorax he sustained during treatment at the Oklahoma City VAMC.  Significantly, the private August 2012 examiner, the December 2012 VA opinion-provider, and the January 2016 VA opinion-provider are in agreement the Veteran developed a current respiratory disability due to a series of complications following his 2007 VA surgery.   

What remains for consideration is whether there was fault on the part of VA in the treatment provided (or it is shown that the additional disability is a consequence of treatment provided reasonably foreseeable).  VA providers have opined that the standard of care the Veteran received was proper, and the private provider (of an opinion supporting the Veteran's claim), has not explicitly offered an opinion to the contrary.  Regardless, there is no need to belabor the point.  Both the January 2016 consulting VA physician and the private provider have opined that the Veteran's additional respiratory disability is due to a series of events (complications following VA treatment) not reasonably foreseeable.  The providers are competent to offer the opinions and the Board finds no reason to question their opinions/conclusions reached.  In light of the foregoing, the Board finds that all requirements for substantiating a claim under 38 U.S.C.A. § 1151 are met, and that entitlement to benefits under § 1151 for additional respiratory resulting from VA treatment the Veteran received in July/August 2007 is warranted.     


ORDER

Service connection for bilateral hearing loss is denied.

Entitlement to benefits under 38 U.S.C.A. § 1151 for coronary artery/ischemic heart disease, claimed to have resulted from VA laparoscopic appendectomy in July 2007 and associated VA treatment in July/August 2007 is denied.

The appeal to establish entitlement to compensation under 38 U.S.C.A. § 1151 for additional respiratory disability resulting from VA hospitalization and surgical and medical care in July and August 2007 is granted.  


REMAND

The Veteran contends that he is unable to maintain substantially gainful employment due to his service-connected/compensable under 38 U.S.C.A. § 1151 disabilities.  The Board's decision above granted him entitlement to compensation under for respiratory disability under 38 U.S.C.A. § 1151.  [Prior to the award his only service-connected disability was tinnitus.]  The posture of the claim for TDIU is changed, and due process requires that the AOJ be afforded initial opportunity to consider the TDIU claim in light of the award of benefits under § 1151 for a respiratory disability.

Accordingly, the case is REMANDED for the following:

The AOJ should review the expanded record, implement the award of § 1151 benefits for a respiratory disability, assigning a disability rating for such disability, and readjudicate the claim for a TDIU rating in light of the award.  If TDIU remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


